Order of disposition, Family Court, Bronx County (Harold J. Lynch, J.), entered on or about November 12, 2003, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she committed an act which, if committed by an adult, would constitute the crime of assault in the third degree, and placed her on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility, including its resolution of conflicting testimony (see People v Gaimari, 176 NY 84, 94 [1903]). We note that the victim specifically recalled that appellant was one of the persons who struck her. Concur—Buckley, EJ., Tom, Andrias, Friedman and Sullivan, JJ.